DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 1, in paragraph 0001, line 2, the term “pending” should be changed to --abandoned--.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  In the second line of claim 2, the term “pillow” should be changed to the phrase --pocket spring unit--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is 

appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,743,675.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 are generic to all that is recited in claims 1-9 of U.S. Patent No. 10,743,675.  In other words, claims 1-9 of U.S. Patent No. 10,743,675 fully encompass the subject matter of claims 1-9 and therefore anticipate claims 1-9.  Since claims 1-9 are anticipated by claims 1-9 of the patent, they are not patentably distinct from claims 1-9.  Thus the invention of claims 1-9 of the patent is in effect a “species” of the “generic” invention of claims 1-9.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-9 are anticipated (fully encompassed) by claims 1-9 of the patent, claims 1-9 are not patentably distinct from claims 1-9, regardless of any additional subject matter present in claims 1-9.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,624,468 in view of U.S. Pat. No. 3,462,779 to Thompson.  Claims 1-8 of U.S. Patent No. 10,624,468 are considered to recite all of the limitations of claims 1-8 except for pockets which are formed from a continuous top piece of fabric attached to a continuous bottom piece of fabric to form a bond having a plane 

perpendicular to the central longitudinal axis of each coil spring thereby allowing movement of each pocket spring.  Thompson shows the claimed limitations of a pillow (10) comprising a plurality of pocket springs (14, 18); each of said pocket springs comprising a coil spring (32) having a central longitudinal axis and a pocket; each of said pockets being formed from a continuous top piece of fabric (32) attached to a continuous bottom piece of fabric (34) to form a bond (36, 38) having a plane perpendicular to said central longitudinal axis of each of said coil springs (32); and a cushion element (16, 20, 22) positioned directly above and below each of said pocket springs (14, 18) (as shown in Figures 1-5 and as described in column 2, lines 48-60 & 64-69 and in column 3, lines 13-33 & 44-55).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pillow of claims 1-8 of U.S. Patent No. 10,624,468 with pockets which are formed from a continuous top piece of fabric attached to a continuous bottom piece of fabric to form a bond having a plane perpendicular to the central longitudinal axis of each coil spring thereby allowing movement of each pocket spring, in order to provide a pocket arrangement which “[avoids] noticeable wear of the [continuous top and bottom pieces of fabric]” which in turn “provides an effective means for extending the life of the internal portion of the [pillow]” as taught by Thompson (see column 3, lines 13-25 & 44-55 of Thompson ‘779).

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-12, 17 and 18 of U.S. Patent No. 10,617,224 in view of Thompson ‘779.  Claims 1-3, 8-12, 17 and 18 of U.S. Patent No. 10,617,224 are considered to 

recite all of the limitations of claims 1 and 9 except for pockets which are formed from a continuous top piece of fabric attached to a continuous bottom piece of fabric to form a bond having a plane perpendicular to the central longitudinal axis of each coil spring thereby allowing movement of each pocket spring.  Thompson shows the claimed limitations of a pillow (10) comprising a plurality of pocket springs (14, 18); each of said pocket springs comprising a coil spring (32) having a central longitudinal axis and a pocket; each of said pockets being formed from a continuous top piece of fabric (32) attached to a continuous bottom piece of fabric (34) to form a bond (36, 38) having a plane perpendicular to said central longitudinal axis of each of said coil springs (32); and a cushion element (16, 20, 22) positioned directly above and below each of said pocket springs (14, 18) (as shown in Figures 1-5 and as described in column 2, lines 48-60 & 64-69 and in column 3, lines 13-33 & 44-55).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pillow of claims 1-3, 8-12, 17 and 18 of U.S. Patent No. 10,617,224 with pockets which are formed from a continuous top piece of fabric attached to a continuous bottom piece of fabric to form a bond having a plane perpendicular to the central longitudinal axis of each coil spring thereby allowing movement of each pocket spring, in order to provide a pocket arrangement which “[avoids] noticeable wear of the [continuous top and bottom pieces of fabric]” which in turn “provides an effective means for extending the life of the internal portion of the [pillow]” as taught by Thompson (see column 3, lines 13-25 & 44-55 of Thompson ‘779).



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 15 of U.S. Patent No. 10,368,655 in view of Thompson ‘779.  Claims 1, 2 and 15 of U.S. Patent No. 10,368,655 are considered to recite all of the limitations of claim 1 except for pockets which are formed from a continuous top piece of fabric attached to a continuous bottom piece of fabric to form a bond having a plane perpendicular to the central longitudinal axis of each coil spring thereby allowing movement of each pocket spring.  Thompson shows the claimed limitations of a pillow (10) comprising a plurality of pocket springs (14, 18); each of said pocket springs comprising a coil spring (32) having a central longitudinal axis and a pocket; each of said pockets being formed from a continuous top piece of fabric (32) attached to a continuous bottom piece of fabric (34) to form a bond (36, 38) having a plane perpendicular to said central longitudinal axis of each of said coil springs (32); and a cushion element (16, 20, 22) positioned directly above and below each of said pocket springs (14, 18) (as shown in Figures 1-5 and as described in column 2, lines 48-60 & 64-69 and in column 3, lines 13-33 & 44-55). The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pillow of claims 1, 2 and 15 of U.S. Patent No. 10,368,655 with pockets which are formed from a continuous top piece of fabric attached to a continuous bottom piece of fabric to form a bond having a plane perpendicular to the central longitudinal axis of each coil spring thereby allowing movement of each pocket spring, in order to provide a pocket arrangement which “[avoids] noticeable wear of the [continuous top and bottom pieces of fabric]” which in turn “provides an effective means for 


extending the life of the internal portion of the [pillow]” as taught by Thompson (see column 3, lines 13-25 & 44-55 of Thompson ‘779).

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15 and 16 of U.S. Patent No. 10,188,219 in view of Thompson ‘779.  Claims 1, 2, 15 and 16 of U.S. Patent No. 10,188,219 are considered to recite all of the limitations of claims 1 and 2 except for pockets which are formed from a continuous top piece of fabric attached to a continuous bottom piece of fabric to form a bond having a plane perpendicular to the central longitudinal axis of each coil spring thereby allowing movement of each pocket spring.  Thompson shows the claimed limitations of a pillow (10) comprising a plurality of pocket springs (14, 18); each of said pocket springs comprising a coil spring (32) having a central longitudinal axis and a pocket; each of said pockets being formed from a continuous top piece of fabric (32) attached to a continuous bottom piece of fabric (34) to form a bond (36, 38) having a plane perpendicular to said central longitudinal axis of each of said coil springs (32); and a cushion element (16, 20, 22) positioned directly above and below each of said pocket springs (14, 18) (as shown in Figures 1-5 and as described in column 2, lines 48-60 & 64-69 and in column 3, lines 13-33 & 44-55).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pillow of claims 1, 2, 15 and 16 of U.S. Patent No. 10,188,219 with pockets which are formed from a continuous top piece of fabric attached to a continuous bottom piece of fabric to form a bond having a plane perpendicular to the central longitudinal axis of each coil spring thereby allowing movement of 

each pocket spring, in order to provide a pocket arrangement which “[avoids] noticeable wear of the [continuous top and bottom pieces of fabric]” which in turn “provides an effective means for extending the life of the internal portion of the [pillow]” as taught by Thompson (see column 3, lines 13-25 & 44-55 of Thompson ‘779).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Codos ‘079, Codos ‘381, Codos ‘109, Codos ‘295, Codos ‘241, Codos ‘253, Codos ‘630, Codos ‘571, Codos ‘242, Codos ‘932, Codos ‘546, Codos ‘545, Blaha et al. ‘718, Stumpf et al. ‘506, Frey ‘197 and Knuppen ‘695.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673